J. A17033/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
ROBERT JENKINS,                            :           No. 151 EDA 2020
                                           :
                          Appellant        :


         Appeal from the Judgment of Sentence Entered May 29, 2019,
                 in the Court of Common Pleas of Bucks County
               Criminal Division at No. CP-09-CR-0005669-2018


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED OCTOBER 20, 2020

        Robert Jenkins appeals from the May 29, 2019 judgment of sentence

entered by the Court of Common Pleas of Bucks County following his

conviction of robbery, criminal conspiracy to commit robbery, and possessing

instruments of crime.1 Patrick J. McMenamin, Jr., Esq., filed an application to

withdraw his appearance on April 22, 2020, alleging that the appeal is

frivolous, accompanied by an Anders brief.2 After careful review, we grant

Attorney McMenamin’s application to withdraw and affirm the judgment of

sentence.

        The trial court set forth the following procedural history:


1   18 Pa.C.S.A. §§ 3701(a)(1)(ii), 903(a), and 907(a).

2See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J. A17033/20


             On May 29, 2019, [appellant] entered a guilty plea to
             robbery (threatening another with/intentionally
             putting another in fear of serious bodily injury), a
             felony of the first degree; criminal conspiracy to
             commit robbery, a felony of the first degree; and
             possessing instruments of crime, a misdemeanor of
             the first degree. Pursuant to a plea agreement
             between [appellant] and the Commonwealth,
             [appellant] was sentenced to a term of incarceration
             of six and a half to fifteen years. [Appellant] did not
             file a timely post-sentence motion or a direct appeal.

             On August 5, 2019, [the trial] court received a letter
             from [appellant], dated July 31, 2019, requesting
             appointment of counsel to assist him in filing “a
             reconsideration” and to “retract my guilty plea.” Since
             the time for filing post-sentence motions and a direct
             appeal had expired, [appellant’s] letter was treated as
             a request for relief under the Post Conviction Relief
             Act (“PCRA”).[3] On August 19, 2019, PCRA counsel
             was appointed. On November 15, 2019, [the trial]
             court entered an agreed order granting [appellant’s]
             request for PCRA relief and reinstating [appellant’s]
             right to file post-sentence motions and/or a direct
             appeal from the judgment of sentence nunc pro
             tunc.

             On November 25, 2019, [appellant] filed a motion for
             reconsideration of sentence nunc pro tunc. By order
             dated[] November 27, 2019, [appellant’s] motion for
             reconsideration of sentence was denied.

             On December 27, 2019, [appellant] filed [a] notice of
             appeal. On January 7, 2020, [appellant] was directed
             to file a concise statement of matters complained of
             on appeal []. On January 13, 2020, [appellant] filed
             his [Rule 1925(b)] statement challenging the
             discretionary aspects of [his] sentence.




3   42 Pa.C.S.A. §§ 9541-9546.


                                      -2-
J. A17033/20

Trial court opinion, 2/26/20 at 1-2 (citations, citations to the record, footnote,

and extraneous capitalization omitted).       The trial court filed an opinion

pursuant to Pa.R.A.P. 1925(a) on February 26, 2020.

      As noted above, Attorney McMenamin filed with this court an Anders

brief and an application to withdraw as counsel on April 22, 2020. On April 28,

2020, this court entered an order noting that Attorney McMenamin failed to

attach a copy of his letter to appellant, explaining appellant’s rights, to his

application to withdraw. (Order of court, 4/28/20 (per curiam).) This court

ordered Attorney McMenamin to provide this court with a copy of his letter to

appellant advising appellant of his rights.        (Id.)   On April 29, 2020,

Attorney McMenamin filed with this court a copy of the letter he sent to

appellant, wherein Attorney McMenamin advised appellant that he has “the

right to represent [him]self or to hire private counsel to represent [him.]”

(Response to order, 4/29/20, Ex. A.)

            A request by appointed counsel to withdraw pursuant
            to Anders and Santiago gives rise to certain
            requirements and obligations, for both appointed
            counsel and this Court. Commonwealth v. Flowers,
            113 A.3d 1246, 1247-1248 (Pa.Super. 2015).

                  These requirements and the significant
                  protection they provide to an Anders
                  appellant arise because a criminal
                  defendant has a constitutional right to a
                  direct appeal and to counsel on that
                  appeal. Commonwealth v. Woods, 939
                  A.2d 896, 898 (Pa.Super. 2007). This
                  Court     has     summarized        these
                  requirements as follows:



                                      -3-
J. A17033/20


                    Direct appeal counsel seeking
                    to withdraw under Anders
                    must file a petition averring
                    that, after a conscientious
                    examination of the record,
                    counsel finds the appeal to be
                    wholly frivolous.      Counsel
                    must also file an Anders brief
                    setting forth issues that might
                    arguably support the appeal
                    along with any other issues
                    necessary for the effective
                    appellate          presentation
                    thereof.

                    Anders counsel must also
                    provide a copy of the Anders
                    petition and brief to the
                    appellant,     advising      the
                    appellant of the right to retain
                    new counsel, proceed pro se
                    or raise any additional points
                    worthy     of   this    Court’s
                    attention.

               Woods, 939     A.2d   at   898   (citations
               omitted).

               There are also requirements as to the
               precise content of an Anders brief:

                    [T]he Anders brief that
                    accompanies court-appointed
                    counsel’s petition to withdraw
                    . . . must: (1) provide a
                    summary of the procedural
                    history    and    facts,    with
                    citations to     the     record;
                    (2) refer to anything in the
                    record that counsel believes
                    arguably supports the appeal;
                    (3)    set   forth    counsel’s
                    conclusion that the appeal is
                    frivolous; and (4) state


                                 -4-
J. A17033/20


                        counsel’s      reasons       for
                        concluding that the appeal is
                        frivolous.    Counsel should
                        articulate the relevant facts of
                        record, controlling case law,
                        and/or statutes on point that
                        have led to the conclusion
                        that the appeal is frivolous.

                  Santiago, 978 A.2d at 361.

            Id. at 1248. If this Court determines that appointed
            counsel has met these obligations, it is then our
            responsibility “to make a full examination of the
            proceedings and make an independent judgment to
            decide whether the appeal is in fact wholly frivolous.”
            Id. at 1248. In so doing, we review not only the
            issues identified by appointed counsel in the Anders
            brief, but examine all of the proceedings to “make
            certain that appointed counsel has not overlooked the
            existence of potentially non-frivolous issues.” Id.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa.Super. 2015).

      Our review of Attorney McMenamin’s application to withdraw, supporting

documentation, and Anders brief reveals that he has complied with all of the

foregoing requirements. We note that counsel has furnished a copy of the

brief to appellant, advised appellant of his right to retain new counsel or

proceed pro se, and raise any additional issues before this court that appellant

may deem pertinent; and has filed with this court a copy of the letter sent to

appellant as required under Commonwealth v. Millisock, 873 A.2d 748, 752

(Pa.Super. 2005) (citation omitted). See Commonwealth v. Daniels, 999

A.2d 590, 594 (Pa.Super. 2010) (“While the Supreme Court in Santiago set

forth the new requirements for an Anders brief, which are quoted above, the



                                     -5-
J. A17033/20

holding did not abrogate the notice requirements set forth in Millisock that

remain binding legal precedent.”).          Appellant has not responded to

Attorney McMenamin’s Anders brief. As Attorney McMenamin has complied

with all of the requirements set forth above, we conclude that counsel has

satisfied the procedural requirements of Anders.

      Once counsel has met his obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.”   Santiago, 978 A.2d at 355 n.5, quoting Commonwealth v.

McClendon, 434 A.2d 1185, 1187 (Pa. 1981). Therefore, we now turn to the

merits of appellant’s appeal.

      Attorney McMenamin raises the following issue in his Anders brief: “Is

the record devoid of any issue having arguable merit and is appellant’s appeal

wholly frivolous?” (Anders brief at vi (full capitalization omitted).) Within

the Anders brief, however, Attorney McMenamin more specifically identifies

the following three issues:

              A.   Did the lower court err, and abuse its discretion
                   in sentencing appellant to the negotiated
                   aggregate sentence of not less than 6½ nor
                   more than 15 years[’ imprisonment]?

              B.   Does appellant have any grounds upon which to
                   seek the post-sentence withdraw his [sic] guilty
                   plea?

              C.   Is appellant eligible to raise one or more of the
                   three grounds of appeal that remain following
                   the entry of a negotiated guilty plea?


                                      -6-
J. A17033/20



Anders brief at 6, 8, 12 (full capitalization omitted).

      Although Attorney McMenamin advances no argument in the Anders

brief with respect to these potential issues, we note that neither Anders nor

McClendon requires counsel to set forth an argument; rather, Anders

requires counsel to provide references to anything in the record that might

arguably    support   the    appeal.       Santiago,      978   A.2d   at   354.

Attorney McMenamin has done so. After carefully reviewing the record in this

case, we conclude that the record supports Attorney McMenamin’s assessment

that the appeal is frivolous because the record demonstrates that appellant

entered into the negotiated plea agreement knowingly, voluntarily, and

intelligently. Additionally, the record reflects that appellant does not have any

meritorious grounds for challenging the legality of his sentence or the

jurisdiction of the trial court. (Anders brief at 12-13.)

      Moreover, our independent review of the entire record reveals no

additional non-frivolous claims.       We, therefore, affirm the judgment of

sentence and grant Attorney McMenamin’s application to withdraw.

      Judgment of sentence affirmed. Application to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/20/2020


                                       -7-